Filed 11/21/22 P. v. Zepeda CA2/4
Opinion following transfer from Supreme Court
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                            B299071
                                                                       (Los Angeles County
         Plaintiff and Respondent,                                      Super. Ct. No. PA066801)

         v.                                                            OPINION FOLLOWING
                                                                       TRANSFER FROM
LETICIA MONTOYA ZEPEDA,                                                SUPREME COURT

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Hayden A. Zackey, Judge. Reversed and remanded.
         Sara H. Ruddy, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Assistant Attorney
General, Daniel C. Chung and Theresa A. Patterson, Deputy Attorneys
General, for Plaintiff and Respondent.
                                  _________________________________
      This matter is before us following the Supreme Court’s transfer with
directions to vacate our prior decision (People v. Zepeda (July 20, 2020,
B299071) [nonpub. opn.] (Montoya II)),1 and reconsider the cause in light of
People v. Lewis (2021) 11 Cal.5th 952 (Lewis). We vacate our opinion in
Montoya II. After reconsidering the cause, we find the court erred in
summarily denying defendant Leticia Montoya Zepeda’s petition for
resentencing (former Pen. Code, § 1170.95, now § 1172.6)2 without appointing
counsel. We further find that the error cannot be deemed harmless under
Lewis. Accordingly, we reverse the order denying Montoya’s petition and
remand for further proceedings in accordance with section 1172.6.


                                  BACKGROUND
      Our summary of the factual background is based on the record of
appeal and our opinion affirming Montoya’s conviction in (People v. Montoya
(Jan. 7, 2015, B243042) [nonpub. opn.] (Montoya I).3
      Montoya and another codefendant, Sergio Flores,4 were tried for willful,
deliberate and premeditated murder (§ 187, count 1) and shooting from a


1     Appellant changed her last name to Zepeda following her trial. For
consistency, we refer to appellant by the surname “Montoya” throughout this
opinion.

2     While defendant’s petition for review was pending, Penal Code section
1170.95 was renumbered section 1172.6 without substantive change. (Stats.
2022, ch. 58, § 10.) All further undesignated statutory references are to the
Penal Code.

3     We take judicial notice of our opinion and the record in Montoya I.

4      Montoya and Flores were tried in a joint trial to separate juries. Flores
is not a party to this appeal.


                                       2
motor vehicle (former § 12034, subd. (b), count 3)).5 Firearm allegations were
included in count 1 (§§ 12022.53, subds. (b), (c), (d), (e)(1)), and criminal
street gang allegations were included in counts 1 and 3 (§ 186.22, subd.
(b)(1)(c)).
       At trial, it was undisputed that Flores fired three to four shots at the
victim from a car that Montoya was driving.6 Jose Andalon, the shot-caller
for Montoya’s gang, testified on behalf of the People in exchange for dismissal
of numerous charges and a favorable sentence in an unrelated case. During
his testimony, Andalon identified Montoya as a fellow gang member,
established a motive for the shooting, and recited incriminating statements
Montoya had made to Andalon after the shooting.7 The jury also heard


5     Former section 12034, subdivision (b) is presently found at section
26100, subdivision (b), which provides: “Any driver or owner of any vehicle,
whether or not the owner of the vehicle is occupying the vehicle, who
knowingly permits any other person to discharge any firearm from the
vehicle is punishable by imprisonment in the county jail for not more than
one year or in state prison for 16 months or two or three years.” (Stats. 2010,
ch. 711, § 4 (S.B. 1080).)

6     The firearm enhancements alleged in the joint information identified
Flores as the individual who “personally” discharged the firearm.

7      During a phone conversation, Montoya told Andalon she and Flores
were smoking PCP at her house when they both felt they had to do something
about a prior shooting and Flores getting jumped. Montoya and Flores
walked to Flores’s house to retrieve a rifle, and both walked back to
Montoya’s house, carrying the rifle between them. After learning the location
of several rival gang members, Montoya drove Flores, who sat in the front
seat, and Jose Euyoque (another gang member) to the reported location.
After passing the house where the rival gang members were located, Montoya
made a U-turn, turned off the headlights, and drove up to a group of people in
front of the house. Flores “told them where they were from. Before [the
victim] even answered, he pulled the trigger and shot them.” (Montoya I,
supra, at p. 5.)

                                         3
exculpatory statements that Montoya had made during a taped interview
following her arrest.8
      The jury was presented with two theories of direct aiding and abetting
with regards to Montoya and the first degree murder charge: (1) aiding and
abetting a willful, deliberate, and premeditated murder and (2) aiding and
abetting a first degree murder committed by means of shooting from a motor
vehicle. (Montoya I, supra, at p. 21; § 189, subd. (a).) Both theories required
that the perpetrator harbored an intent to kill. (§ 189, subd. (a).) The jury
was also presented with the natural and probable consequence theory, which
provided that Montoya could be convicted of first degree murder if she
directly aided and abetted an assault with a deadly weapon and should have
reasonably known that the murder was a natural and probable consequence
of the assault. (Montoya I, supra, at p. 20, fn. 7.)
      By general verdict, the jury found Montoya guilty in count 1 of first
degree murder, and in count 3 of shooting from a motor vehicle, with
sustained findings on the firearm and criminal street gang allegations.
Montoya also was found to have suffered a prior prison term. The court
sentenced Montoya to 51 years to life, consisting of 25 years to life for murder,
25 years to life for the gang and firearm enhancements, and one year for the
prior prison term. The sentence on count 3, shooting from a motor vehicle,
was stayed under section 654.
      In her direct appeal, Montoya challenged the jury instruction on the
natural and probable consequences doctrine in light of People v. Chiu (2014)


8     In her taped statement, Montoya denied retrieving the rifle with Flores.
Montoya also claimed that she did not know Flores had the rifle in the car
until she heard multiple gunshots from the passenger’s side. (Montoya I,
supra, at p. 6.)


                                         4
59 Cal.4th 155 (Chiu), which the Supreme Court had issued while her case
was pending. As part of her argument, Montoya asserted reversal of her
murder conviction was required unless the verdict and evidence left no
reasonable doubt that the jury made the necessary findings of directly aiding
and abetting premeditated murder. She also argued the jury was not
required to resolve the question whether she intended to aid and abet the
premeditated murder, because it needed to find only that she aided and
abetted an assault with a deadly weapon to convict her of first degree murder.
The Attorney General argued that the evidence was overwhelming that
Montoya directly aided and abetted a premeditated murder.
      Despite our agreement with Montoya that it was error to give the
natural and probable consequences instruction, we held that the error was
harmless: “On this record, we are satisfied beyond a reasonable doubt that
the jury based its first degree murder verdict on the legally valid theory that
Montoya directly aided and abetted an intentional, deliberate, and
premeditated murder. (Chapman [v. California (1967)] 386 U.S. [18,] 22–
24.)” (Montoya I, supra, at p. 22.) We came to this conclusion after finding
that Montoya, “if guilty at all, was guilty of first degree premeditated murder.
[¶] The guilty verdict on count 3, shooting from a motor vehicle, indicates the
jury rejected Montoya’s exculpatory account of the shooting (provided during
her custodial interview) in favor of her inculpatory statements to her friend
Andalon. Her actions were identical to those of Flores, except that she drove
the car while he pulled the trigger. . . . By her own conduct and
incriminating statements to Andalon, Montoya demonstrated that she
possessed the necessary mental state, [intentional aiding and abetting a
premeditated murder], to be convicted of first degree premeditated murder.
[Citations.]” (Id. at pp. 21–22.)



                                       5
      In April 2019, Montoya filed a petition in the superior court for
resentencing pursuant to section 1170.95, now section 1172.6. The one-page
petition consisted of checked off boxes on a prewritten form regarding
eligibility for relief and appointment of counsel during the “re-sentencing
process.” The petition was signed by a deputy alternate public defender.
Although the statute requires such information, the petition did not attach a
declaration or affidavit, or any documentation from Montoya’s prior
conviction.9
      On May 3, 2019, the trial court summarily denied Montoya’s petition
without appointing her counsel or holding a hearing. After summarizing the
factual background from Montoya I, the trial court concluded that Montoya
was ineligible for resentencing because she “clearly aided and abetted the
killing. At a minimum, the evidence clearly demonstrates that [Montoya]
was a major participant and acted with reckless indifference to human life.”10




9     Respondent notes that although these procedural deficiencies would
have allowed the trial court to dismiss the petition without prejudice
(§ 1172.6), the court proceeded to deny the petition at the “prima facie merits
stage.” As such, respondent concedes that “the court had a duty to appoint
counsel under Lewis.” (See Discussion, section C, post.)

10    Although the trial court also found that the evidence established
Montoya was a major participant who acted with reckless indifference,
Montoya was not convicted under a felony murder theory, nor was the jury
instructed on a felony murder theory. Rather, as previously stated, Montoya
was prosecuted under only two theories: (1) directly aiding and abetting first
degree murder (committed either by premeditation or by “means of
discharging a firearm from a motor vehicle, intentionally at another person
outside of the vehicle with the intent to inflict death” (§ 189, subd. (a)), and (2)
the natural and probable consequences theory of aiding and abetting.
(Montoya I, supra, at p. 17.)


                                         6
      In her prior appeal from the court’s summary denial of her section
1172.6 petition, Montoya argued that the court’s ruling constituted
prejudicial error. We rejected the contention, noting that “[i]n Montoya’s
direct appeal, we held that the trial court’s error in instructing the jury on
the natural and probable consequences doctrine was harmless beyond a
reasonable doubt because ‘the jury based its first degree murder verdict on
the legally valid theory that Montoya directly aided and abetted an
intentional, deliberate, and premeditated murder.’” (Montoya II, supra, at p.
16.) We then concluded that “[o]ur holding directly refutes the petition’s
conclusory allegation that Montoya was not a direct aider and abettor of
premeditated murder” and thus “the [trial] court properly determined
Montoya was ineligible for [§ 1172.6] relief as a matter of law.” (Ibid.)
      Montoya petitioned for review, and on September 30, 2020, the
Supreme Court granted her petition. On October 12, 2022, the Court
transferred the matter to us with directions to vacate the decision and
reconsider the cause in light of Lewis, supra, 11 Cal.5th 952.


                                 DISCUSSION
A.    Senate Bill No. 1437 and Petitions under Section 1172.6
      S.B. 1437 was enacted to “amend the felony murder rule and the
natural and probable consequences doctrine, as it relates to murder, to
ensure that murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats.
2018, ch. 1015, § 1, subd. (f).) It accomplished this purpose by amending
section 188, defining malice, and section 189, defining the degrees of murder.




                                        7
      S.B. 1437 also added section 1170.95, now section 1172.6. (Stats. 2018,
ch. 1015, § 4.)11 Section 1172.6 allows a person convicted of felony murder, or
murder under the natural and probable consequences doctrine, to “file a
petition with the court that sentenced the petitioner to have the petitioner’s
murder . . . conviction vacated and to be resentenced on any remaining counts
when all of the following conditions apply: [¶] (1) A complaint, information,
or indictment was filed against the petitioner that allowed the prosecution to
proceed under a theory of felony murder [or] murder under the natural and
probable consequences doctrine . . . . [¶] (2) The petitioner was convicted of
murder, attempted murder, or manslaughter following a trial . . . . [¶] (3)
The petitioner could not presently be convicted of murder because of changes
to Section 188 or 189 made effective January 1, 2019.” (§ 1172.6, subd. (a).)
      Subdivision (b)(1) of that statute requires that the petition be filed with
the court that sentenced the petitioner, and must include (a) a declaration by
the petitioner that he or she is eligible for relief under the section; (b) the
superior court case number and year of conviction; and (c) whether the
petitioner requests appointment of counsel. Subdivision (b)(2) provides that
the trial court may deny the petition without prejudice if any of the
information required by subdivision (b)(1) is missing and cannot be readily
ascertained by the court.
      While defendant’s petition was pending before it, the Supreme Court
issued its decision in Lewis, supra, 11 Cal.5th 952. Following the Court’s
decision in Lewis, the Legislature amended section 1172.6 to codify a portion


11    Prior to being renumbered section 1172.6, former section 1170.95 was
amended to expand the petitioning procedure to individuals convicted of
theories not relevant here, and to codify the holding of Lewis, supra, 11
Cal.5th 952 regarding a petitioner’s right to counsel and the standard for
determining the existence of a prima facie case. (Stats. 2021, ch. 551, §§ 1, 2.)

                                         8
of that decision in subdivision (b)(3). Subdivision (b)(3) states: “Upon
receiving a petition in which the information required by this subdivision is
set forth or a petition where any missing information can readily be
ascertained by the court, if the petitioner has requested counsel, the court
shall appoint counsel to represent the petitioner.” After providing the
prosecution and petitioner additional time to submit briefings, “the court
shall hold a hearing to determine whether the petitioner has made a prima
facie case for relief. If the petitioner makes a prima facie showing that the
petitioner is entitled to relief, the court shall issue an order to show cause. If
the court declines to make an order to show cause, it shall provide a
statement fully setting forth its reasons for doing so.” (§ 1172.6, subd. (c).)
      The remainder of the statute sets forth the procedure for responding to,
and the hearing on, the order to show cause, as well as post-hearing matters.


B.    Montoya’s Contentions
      Following the Supreme Court’s transfer of the matter in this case,
Montoya filed a supplemental brief. In it, she argues that the trial court
committed reversible error under section 1172.6, subdivision (b)(3), and Lewis,
supra, 11 Cal.5th 952, by summarily denying her petition for resentencing
without appointing counsel.
      Having reconsidered the matter, we agree with Montoya that the trial
court erred in failing to appoint counsel (See Lewis, supra, 11 Cal.5th at pp.
961–970), and further conclude that the error cannot be deemed harmless in
this case.




                                        9
C.    The Error Denying Montoya’s Petition Without Appointing Counsel
      Cannot Be Deemed Harmless

      In Lewis, the Court held that once a petitioner files a facially sufficient
petition under section 1172.6 and requests appointment of counsel, the
superior court must appoint counsel before conducting any prima facie review.
(Lewis, supra, 11 Cal.5th at p. 963 [“petitioners who file a complying petition
requesting counsel are to receive counsel upon the filing of a compliant
petition”]; accord, § 1172.6, subd. (b)(3).) Respondent agrees, as do we, that
the trial court erred by summarily denying defendant’s petition for
resentencing without appointing him counsel. We further find the error
prejudicial.
      During the prima facie stage of review, the trial court “may look at the
record of conviction . . . to determine whether a petitioner has made a prima
facie” showing. (Lewis, supra, 11 Cal.5th at p. 971.) However, “the prima
facie inquiry under subdivision (c) is limited. . . . ‘[A] court should not reject
the petitioner’s factual allegations on credibility grounds without first
conducting an evidentiary hearing.’ [Citations.]” (Ibid.) Appellate opinions,
generally considered to be part of the record of conviction, “‘might not supply
all answers’” during this preliminary stage of review. (Id. at p. 972, quoting
People v. Woodell (1998) 17 Cal.4th 448, 457.) Despite the trial court’s ability
to review a petitioner’s record of conviction at this stage, the court “should
not engage in ‘factfinding involving the weighing of evidence or the exercise of
discretion.’ [Citation.]” (Lewis, supra, at p. 972.)
      The Lewis Court also held that a superior court’s failure to appoint
counsel to represent a petitioner when assessing whether he or she has made
a prima facie showing of entitlement to relief is state law error, reviewable
for prejudice under People v. Watson (1956) 46 Cal.2d 818. (Lewis, supra, at



                                        10
pp. 958, 973–974.) The Court stated: “More specifically, a petitioner ‘whose
petition is denied before an order to show cause issues has the burden of
showing “it is reasonably probable that if [he or she] had been afforded
assistance of counsel his [or her] petition would not have been summarily
denied without an evidentiary hearing.”’” (Id. at p. 974, quoting People v.
Daniel (2020) 57 Cal.App.5th 666, 676.)
      Montoya has met this burden.
      The only document in our record that respondent relies upon to refute
Montoya’s allegations is our decision in Montoya I. Respondent’s reliance on
Montoya I is understandable given our statements in Montoya II that our
holding in Montoya I (that the trial court’s instructional error was harmless)
established, in effect that “the jury must have found Montoya guilty of direct
aiding and abetting premeditated murder” thereby rendering Montoya
“ineligible for relief . . . as a matter of law.” (Montoya II, supra, at pp. 17–18,
italics added.)
      However, if counsel had been appointed for Montoya when she filed her
section 1172.6 petition, counsel could have made the argument that counsel
now makes to this court—i.e., that the holding in Montoya I should not have
the preclusive effect we gave it in Montoya II. That argument, we conclude,
has merit.
      That is, although some of our statements in Montoya I, could be read to
suggest that the jury actually made certain findings, our ultimate
determination turned on an evaluation of the trial evidence. Specifically, we
found that the jury’s verdict of guilty on count 3 (shooting from a motor
vehicle), “indicates the jury rejected Montoya’s exculpatory account of the
shooting (provided during her custodial interview) in favor of her inculpatory
statements to her friend Andalon.” (Montoya I, supra, at p. 21.) This, in turn,



                                        11
led us to conclude that “[b]y her own conduct and incriminating statements to
Andalon,” Montoya “demonstrated that she possessed the necessary mental
state to be convicted of first degree premeditated murder” and left us
satisfied that any instructional error was harmless. (Montoya I, supra, at pp.
21–22.)
      While these types of record-based assessments are appropriate in
evaluating Chiu-based instructional error,12 our holding does not establish
Montoya’s ineligibility for section 1176.2 relief as a matter of law. (Cf. People
v. Harden (2022) 81 Cal.App.5th 45, 52 [“the court may appropriately deny a
petition at the prima facie stage if the petitioner is ineligible for relief as a
matter of law”].)13
      We therefore conclude that the error was not harmless and that the
trial court must appoint counsel for Montoya and conduct further proceedings
in accordance with section 1172.6. (See Lewis, supra, 11 Cal.5th at p. 962.)



12    See, e.g., People v. Anthony (2019) 32 Cal.App.5th 1102, 1146
[concluding error in instructing jury on natural and probable consequence
theory was harmless in light of the “overwhelming evidence” that defendants
shared the murderous intent of the perpetrator].

13     For example, our observation that the jury’s verdict on count 3
demonstrated that the jury rejected Montoya’s statements to police (which
included her statement that she did not know Flores had a gun), does not
mean the jury necessarily found all of her statements incredible and/or all of
Andalon’s testimony to be credible. (See, generally, People v. Dalton (2019) 7
Cal.5th 166, 251 [noting that “a trier of fact is permitted to credit some
portions of a witness’s testimony, and not credit others”], internal quotation
marks omitted.)
       Moreover, the jury’s verdict on count 3 established only that the jury
found Montoya, as the driver of the vehicle, “knowingly permit[ted]” Flores
“to discharge [his] firearm from the vehicle.” (§ 26100, subd. (b).) This is not
the same as an actual jury finding that Montoya acted with the intent
required under the current definition of murder.

                                         12
                               DISPOSITION
      The order summarily denying Montoya’s petition for resentencing is
reversed. The matter is remanded to the trial court with directions to issue
an order to show cause and proceed in accordance with section 1172.6.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           WILLHITE, J.
      We concur:




      MANELLA, P. J.




      CURREY, J.




                                      13